Citation Nr: 1329041	
Decision Date: 09/11/13    Archive Date: 09/17/13

DOCKET NO.  11-28 921	)	DATE
	)
  )

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a left foot injury. 

2.  Entitlement to service connection for degenerative disc disease of the lumbar spine including as secondary to residuals of a left foot injury. 

3.  Entitlement to service connection for a left hip disorder including as secondary to residuals of a left foot injury. 

4.  Entitlement to service connection for a left knee disorder including as secondary to residuals of a left foot injury. 


REPRESENTATION

Appellant represented by:	Catherine H. Cornell, Attorney


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968 including service in the Republic of Vietnam. 

This appeal comes before the Board of Veterans' Appeals (Board) from July 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office. 

The Virtual VA paperless claims processing system does not contain additional evidence relevant to this appeal.    


FINDING OF FACT

On August 20, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, requesting the withdrawal of this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



		
K. OSBORNE
	Veterans Law Judge, Board of Veterans' appeal




Department of Veterans Affairs


